Citation Nr: 1446245	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  05-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic and lumbar spine disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a cervical spine disorder, including fibrositis and osteoarthritis of the cervical spine, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel







INTRODUCTION

The Veteran had active military service from December 1952 to October 1954.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim of entitlement to service connection for a cervical spine disorder was initially a claim to reopen a previously denied issue.  In a decision issued in December 2007, the Board reopened and remanded the claim.  In a February 2012 decision, the Board, in relevant part, denied service connection for a thoracic and lumbar spine disorder, and a cervical spine disorder, including secondary to service connected disability.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Remand, the parties agreed that a vacate of the Board's February 2012 denial of these issues was warranted to accord VA the opportunity to attempt to obtain outstanding X-ray evidence that may be available.  In an April 2014 Order, the Court granted the parties' motion, vacated that portion of the Board's February 2012 that denied these claims, and remanded the matter to the Board.  

Also in the February 2012 decision, the Board remanded a claim for service connection for sinusitis and the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for a balance disorder (claimed as vertigo/balance disorder due to inner ear problems).  In May 2013, the Board reopened the claim for service connection for a balance disorder and granted service connection for vertigo; and again remanded the claim for service connection for sinusitis for further development.  In an October 2013 rating decision, the RO granted service connection for sinusitis.  Accordingly, these issues are no longer before the Board and will not be addressed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  In addition, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
REMAND

As detailed above, in the April 2014 Joint Motion for Remand, the parties agreed that a vacate of the Board's February 2012 denial of these service connection claims was warranted to accord VA the opportunity to attempt to obtain outstanding X-ray evidence that may be available.  Specifically, the parties noted that an attempt to obtain X-ray reports dated October 18, 1954 and April 8, 1977 must be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After the Veteran identifies the specific VA facility(ies) where he obtained the outstanding treatment and X-rays, take appropriate steps to obtain X-rays and X-ray reports from VA facilities dated October 18, 1954 and April 8, 1977 and referred to in the September 1977 letters from the Dr. Riner.  All attempts to locate these records should be detailed in the record.  If it is determined that the records are unavailable, that fact should be so certified.  The Veteran should also be provided the opportunity to submit these records if they are in his possession.  

2.  After this development has been completed to the extent possible, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

